Citation Nr: 0921846	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for multilevel degenerative disc disease at L3-4, L4-5, L5-S1 
(hereafter "degenerative disc disease of the lumbar spine").


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The Veteran had active service from December 1960 to December 
1962.

In March 2004, the Veteran filed a claim for service 
connection for his degenerative disc disease of the lumbar 
spine.  This claim was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in 
March 2005, and appealed to the Board of Veterans' Appeals 
(Board) in February 2006.  In February 2006, the Board 
remanded this case for further development and consideration.

This appeal to Board is from a May 2006 rating decision of 
the RO in Lincoln, Nebraska, which granted service connection 
for degenerative disc disease of the lumbar spine and 
assigned an initial 10 percent rating for this condition from 
March 29, 2004, the date of receipt of the Veteran's claim.  
The Veteran appealed that decision by requesting a higher 
initial rating.

In August 2008, the Board issued a decision denying the 
Veteran's claim and continuing the 10 percent rating for his 
degenerative disc disease of the lumbar spine.  The Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a January 2009 order, 
granting a Joint Motion for Remand, the Court vacated the 
Board's decision and remanded the case to the Board for 
further development and readjudication in compliance with 
directives specified.  

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC).  VA 
will notify the Veteran if further action is required.






REMAND

According to the Joint Motion, the Board needs to determine 
whether the Veteran is entitled to a separate rating for any 
neurological abnormalities in either lower extremity 
associated with his degenerative disc disease of the lumbar 
spine.  However, another VA examination is needed to properly 
adjudicate this issue.  In this regard, a March 2006 VA 
examination report notes the Veteran's complaints of 
radicular symptoms, as well as the objective finding of foot 
drop on clinical evaluation.  A radiographic report at that 
time also suggests encroachment on a nerve root, and 
indicates that this would be better evaluated with a CT scan 
and/or an MRI.  No such follow-up testing was done, however.  

Therefore, the Veteran should be scheduled to undergo another 
VA examination to determine the current severity of his 
degenerative disc disease of the lumbar spine, to include any 
neurological symptoms in either lower extremity.  This 
examination report should also address the extent of any 
functional loss of the lumbar spine due to pain, weakness, 
fatigability, or incoordination after repetitive use.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (2007) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected degenerative disc disease of 
the lumbar spine, including any 
orthopedic and neurological symptoms.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the examiner for review.


Any special diagnostic studies deemed 
necessary should be performed, including 
electrodiagnostic testing, a CT scan 
and/or an MRI.  The examiner should also 
describe all symptomatology due to the 
Veteran's service-connected degenerative 
disc disease of the lumbar spine, to 
include any neurological pathology.  In 
particular, the examiner should describe 
the level of any complete or incomplete 
paralysis of the sciatic nerve related to 
his low back disability.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

If intervertebral disc syndrome is 
confirmed by diagnostic testing, the 
examiner should note the total duration 
of any incapacitating episodes of that 
disability, if any.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected degenerative 
disc disease of the lumbar spine on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

2.  Then readjudicate the claim in light 
of the additional evidence, to include 
consideration of assignment of one or 
more separate ratings for any neurologic 
abnormalities found to be associated with 
the service-connected disability.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




